Matter of Lippman (2015 NY Slip Op 02765)





Matter of Lippman


2015 NY Slip Op 02765


Decided on April 1, 2015


Appellate Division, Second Department


Per Curiam.


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 1, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
WILLIAM F. MASTRO
REINALDO E. RIVERA
MARK C. DILLON
SHERI S. ROMAN, JJ.


2014-10001

[*1]In the Matter of Michael M. Lippman, admitted as Michael Martin Lippman, an attorney and counselor-at-law. Grievance Committee for the Ninth Judicial District, petitioner; Michael M. Lippman, respondent. (Attorney Registration No. 1125392)

MOTION by the Grievance Committee for the Ninth Judicial District to strike the respondent's name from the roll of attorneys and counselors-at-law, pursuant to Judiciary Law § 90(4)(b), based upon his felony conviction. The respondent was admitted to the Bar at a term of the Supreme Court in the Appellate Division, First Judicial Department on June 27, 1969, under the name Michael Martin Lippman.

Gary L. Casella, White Plains, N.Y. (Forrest Strauss of counsel), for petitioner.
Murray M. Richman, Bronx, N.Y., for respondent.


PER CURIAM.


OPINION & ORDER
On September 30, 2014, the respondent pleaded guilty in the Supreme Court, Bronx County, to two counts of grand larceny in the third degree, class D felonies, in violation of Penal Law § 155.35(1). As the former Public Administrator in and for Bronx County, the respondent admitted that he stole property valued at $88,209 from the Estate of Cushman and property valued at $57,620.50 from the Estate of Rizzo. In each instance, the value of the stolen property exceeded $50,000.
The Grievance Committee for the Ninth Judicial District now moves to strike the respondent's name from the roll of attorneys and counselors-at-law pursuant to Judiciary Law § 90(4)(b) based upon his felony conviction. The respondent has been served via his counsel and has not opposed or otherwise responded to the instant motion.
By virtue of his felony conviction, the respondent ceased to be an attorney and counselor-at-law pursuant to Judiciary Law § 90(4)(a), and was automatically disbarred on September 30, 2014. Accordingly, the Grievance Committee's motion to strike the respondent's name from the roll of attorneys and counselors-at-law pursuant to Judiciary Law § 90(4)(b) is granted, to reflect the respondent's automatic disbarment on September 30, 2014.
ENG, P.J., MASTRO, RIVERA, DILLON and ROMAN, JJ., concur.
ORDERED that pursuant to Judiciary Law § 90(4)(a), the respondent, Michael M. Lippman, admitted as Michael Martin Lippman, is disbarred, effective September 30, 2014, and his name is stricken from the roll of attorneys and counselors-at-law, pursuant to Judiciary Law § 90(4)(b); and it is further,
ORDERED that the respondent, Michael M. Lippman, admitted as Michael Martin Lippman, shall comply with this Court's rules governing the conduct of disbarred, suspended, and resigned attorneys (see  22 NYCRR 691.10); and it is further,
ORDERED that pursuant to Judiciary Law § 90, the respondent, Michael M. Lippman, admitted as Michael Martin Lippman, is commanded to desist and refrain from (l) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law; and it is further,
ORDERED that if the respondent, Michael M. Lippman, admitted as Michael Martin Lippman, has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency and the respondent shall certify to the same in his affidavit of compliance pursuant to 22 NYCRR 691.10(f).
ENTER:
Aprilanne Agostino
Clerk of the Court